DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-03-00243-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



PETER S. ADAMS AND
LINDA WOOLLEY ADAMS,§
	APPEAL FROM THE THIRD
APPELLANTS

V.§
	JUDICIAL DISTRICT COURT OF

RAMON L. WOOLLEY AND
LA MONA WOOLLEY, §
	HOUSTON COUNTY, TEXAS
APPELLEES



MEMORANDUM OPINION
PER CURIAM

	The parties have filed a joint motion to dismiss this appeal, which has been signed by
attorneys for all parties.  The motion represents that the parties have entered into a settlement 
agreement disposing of all issues presented for appeal and all issues remaining in the trial court. 
Because the parties have met the requirements of Tex. R. App. P. 42.1(a)(2), the motion is granted,
and the appeal is dismissed.	

Opinion delivered November 13, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.







(PUBLISH)